Citation Nr: 1213735	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to December 13, 1994, for the grant of service connection for posttraumatic stress disorder, with major depression.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, with major depression.

3.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO). 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the Remand portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  On December 13, 1994, the Veteran's original claim seeking service connection for posttraumatic stress disorder (PTSD) was received by VA. 

2.  By an October 2010 rating decision, the RO granted service connection for PTSD and assigned an effective date of December 13, 1994. 

3.  The evidence of record does not show a claim, formal or informal, seeking service connection for PTSD, prior to December 13, 1994.

4.  The evidence of record shows that the Veteran's PTSD, with major depression has been manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, a restricted affect, anxiety, infrequent suicidal ideation, auditory hallucinations, panic attacks, mild memory impairment, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 13, 1994, for the grant of service connection for PTSD, with major depression, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The criteria for an initial evaluation of 50 percent for PTSD with major depression, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The claim of an initial rating in excess of 30 percent for the Veteran's psychiatric disorder arises from her disagreement with the initial evaluation and effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  

As to VA's duty to assist, the Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with her PTSD claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This case was previously remanded by the Board in June 2009.  The Board is satisfied as to compliance with the June 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, an appropriate examination was to be scheduled to determine the etiology of any back disorder and acquired mental disorder other than PTSD found.  The Board finds that the RO has complied with these instructions.  Id.  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

II.  Earlier Effective Date

The Veteran seeks entitlement to an effective date prior to December 13, 1994, for a grant of service connection for PTSD.  

On December 13, 1994, VA received the Veteran's initial claim for entitlement to service connection for PTSD.  The Veteran reported that PTSD had been diagnosed at a VA Medical Center, and that her psychiatric disorder resulted from a sexual assault that had occurred in 1979, while serving at Beale Air Force Base in Yuba, California. 

Service connection for PTSD was granted by a Board decision dated in June 2009.  A rating decision dated in October 2010, effectuated the Board's decision, and an initial 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 13, 1994.  Thereafter, a rating decision dated in February 2011 granted service connection for depression as due to the service-connected PTSD, and the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD, with major depression, continuing the initial 10 percent rating and the effective date of December 13, 1994.  In the March 2011 notice of disagreement, the Veteran's attorney indicated that the Veteran was entitled to a higher disability rating and an earlier effective date for the award of the service-connected psychiatric disorder.  In October 2011, an initial rating of 30 percent for the Veteran's service-connected PTSD, with depression, was assigned, effective December 13, 1994.  


The Veteran's service treatment records include May 1979 Mental Health Clinic notes indicating that the Veteran received hypno-relaxation training.  A January 1981 treatment note ruled out reactive depression.  In February 1981, the Veteran was directed by her commanding officer to report for a psychiatric evaluation, at which time the diagnosis was mixed personality disorder.  On her June 1982 Report of Medical History at separation, she reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble; however, her June 1982 Report of Medical Examination at separation indicated that her psychiatric state was within normal limits, although the report noted prior treatment for frequent trouble sleeping, secondary to tension headaches, as well as nervousness and depression.  

The first post-service medical evidence of record which indicates a finding or diagnosis of a psychiatric disorder is a January 1990 VA Mental Health Clinic treatment note, at which time anxiety and adjustment reaction due to stress in all spheres of her life was reported.  Later in January 1990, the diagnosis was depression.  PTSD was first diagnosed in September 1994.  

Nevertheless, the evidence of record does not show a claim, formal or informal, seeking service connection for any psychiatric disorder prior to December 13, 1994. The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

There is no evidence in the claims file that the Veteran filed a formal or informal claim for entitlement to service connection for a psychiatric disorder, to include PTSD, prior to December 13, 1994.  The Veteran contends that she is entitled to an effective date prior to December 13, 1994, for the award of service connection for PTSD with major depression.  Even though PTSD may have been diagnosed before she filed her claim on December 13, 1994, there is no evidence that the Veteran intended to file a claim for benefits prior to December 13, 1994.  In the absence of some intent to apply for benefits, the only circumstance in which medical records may be accepted as an informal claim is when "a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree. . . ."  38 C.F.R. § 3.157(b) (2011); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit").  As service connection for PTSD was not in effect or previously denied prior to December 13, 1994, any medical records merely showing a diagnosis of PTSD or treatment for psychiatric symptomatology in general prior to that date could not be accepted as an informal claim for entitlement to service connection for PTSD without the specified intent to apply for benefits.  38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  

Accordingly, there is no formal claim for entitlement to service connection for PTSD, prior to December 13, 1994, and there is no indication in the record that the Veteran intended to file a claim for service connection for PTSD prior to December 13, 1994.  The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" be the later of the receipt of the claim or the date entitlement arose.  Thus, there is no legal basis on which to assign an effective date prior to December 13, 1994, for the grant of service connection for PTSD. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for entitlement to effective date prior to December 13, 1994, for the grant of service connection for PTSD must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Initial Rating

The Veteran also seeks entitlement to an initial rating in excess of 30 percent for PTSD and major depression.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The Veteran's claim is based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. 

The Veteran's initial diagnosis of PTSD was rendered in September 1994 by a VA mental health practitioner, after the Veteran had attended a sexual assault survivors' group for a period of months and was subsequently able to discuss her traumatic event with a mental health practitioner.  A September 1994 VA Mental Health Clinic in-patient treatment admission note indicated that the Veteran reported increased difficulty in performing her duties as a pharmacy technician, as her concentration was impaired due to constant ruminations about her in-service sexual assault and subsequent problems in the military.  She also reported having to control the impulse to self-mutilate with kitchen knives, and although she reported suicidal ideation, it was indicated that she would not likely be a danger to herself in a protected setting.  The Veteran was fatigued, as well as sleeping and eating excessively.  Her fear of African-American men, the race and gender of her in-service assaulter, was exacerbated, and she lost interest in her usual recreational activities.  She felt hopelessness because she saw no comfort or relief anywhere.  The Veteran did not feel capable of coping with everyday activities at work or home and felt the need to enter the VA hospital for in-patient treatment to reconstitute herself.  

In a September 1994 VA Report of Psychological Assessment, it was found that the Veteran functioned in the high average range of general intelligence.  The Veteran reported sleep disturbance, exaggerated startle response, suicidal ideation, anger, isolation, and recurring nightmares.  She was experiencing significant emotional turmoil that her psychological defenses were unable to contain, and her anxiety reached very marked levels and was accompanied by a strong sense of helplessness, vulnerability, and marked dysphoric affect.  The psychologist commented that under the impact of stress, it was possible that she may have dissociative experiences and exhibit very fragmented, distrustful thinking, although such thinking would not likely be psychotic.  The psychologist indicated that the Veteran excessively internalized her feelings, leading to marked levels of anxiety, depression, negative emotion, and helplessness.  The psychologist stated that while her thinking was not likely to become psychotic, the Veteran was vulnerable to misperceiving and distorting stimuli when anxious, depressed, or threatened with loss of control.  The psychologist concluded that the Veteran's test results were consistent with PTSD, with dissociative and narcissistic features.  

An October 1994 VA interim hospital summary indicated that the Veteran had an argument with her older brother in August 1994, and that she had been unable to stop experiencing intrusive memories of her in-service sexual assault since then.  She reported being very distressed by the presence of African-American men and indicated having an increased startle response when anyone touched her.  She reported having a great deal of difficulty concentrating on her occupation and wanted to isolate herself from others.  She avoided reminders of the sexual assault, such as anything having to do with assault, the military, or African Americans.  She further reported difficulties in her relationships with and feelings of detachment from her husband and 5-year-old son.  She also had anger outbursts, as well as difficulty falling asleep and staying asleep due to nightmares.  A Global Assessment of Functioning (GAF) score of 40 was assigned.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

The Veteran was afforded a VA PTSD examination in March 1995, at which time it was noted that she was employed as a pharmacy technician and still married to, but legally separated from, her husband.  The Veteran reported having problems with headaches, nightmares, and flashbacks, which caused her to have numerous absences from work.  Upon examination the Veteran was calm, alert, and cooperative, but extremely somatically preoccupied.  She denied hallucinations, delusions, homicidal ideation, and suicidal ideation.  Her intelligence was average, and she was oriented as to person, time, and place.  Her memory as to recent and remote events was intact.  Her judgment was also intact, and she exhibited a degree of insight.  The diagnosis was somatization disorder, with hysterical features being evidenced in her description of stressful events, and a GAF score of 60 was assigned.  See DSM-IV at 46-47.  However, the examiner found that her psychiatric disability was mild, in the sense that she was currently able to function in a work setting as a pharmacy technician, and showed initiative and willingness to continue to help herself and make a successful adjustment.

A February 1999 VA treatment note indicated that the Veteran had been doing well since a recent breakup with a boyfriend, although she had been experiencing more anxiety and impatience due to running out of medication.  She was alert and oriented, with good grooming and speech of normal rate and rhythm.  Her thoughts were intact, with no abnormal content.  Her mood was mildly anxious and not significantly dysphoric.  Her affect was full and insight was good.  The Veteran's judgment was intact, and there was no exacerbation of PTSD symptoms.  A GAF score of 75-80 was assigned.  See DSM-IV at 46-47.  

A May 1999 VA treatment note indicated that the Veteran was happy, motivated, and proud of her work production.  She no longer felt the need for medication and wanted to be taken off the medication.  She was bright and animated, with clear thought form, sharp cognition, good insight, and intact judgment.  A GAF score of 90 was assigned.  Id. 

In a September 1999 VA treatment note, the Veteran described feeling anxious and depressed for the previous two months, due to job stress and financial pressures.  She felt herself withdrawing, not taking care of business at home, and increased difficulty sleeping.  She had stopped taking psychiatric medication approximately one month previously.  Thereafter, an October 1999 VA treatment note indicated that the Veteran was doing well and was back on her prescribed medications.  Her mood had restabilized and her anxiety had dissolved.  Her affect was full and bright, while her speech was spontaneous and articulate.  A GAF score of 85-90 was assigned.  Id. 

A January 2000 VA treatment note indicated that the Veteran was animated and interactive.  Her speech was of normal rate and rhythm, and her thought form was intact.  Her mood was fairly good, and while she reported depressongenic events over the previous months, she denied sustained depression of any significance.  A GAF score of 80 was assigned.  Id.  

A June 2000 treatment note indicated that the Veteran reported increased irritability, anger, and dysphoria.  The VA psychologist noted that she was clearly distressed, with constrained affect and depressed general psychomotor activity.  In addition to PTSD and recurrent depression, the psychologist diagnosed a mood disorder, due to a prior fibromyalgia diagnosis.  A GAF score of 55 was assigned.  Id.  

An October 2000 VA treatment noted indicated that the Veteran presented to the VA emergency room with complaints of depression for two weeks.  She reported increased anger outbursts, but no violence toward anyone.  She further reported suicidal ideation, but no suicidal plan.  The Veteran denied hallucinations.  The diagnosis was recurrent depressive disorder, with suicidal ideation, and the Veteran was admitted for in-patient psychiatric treatment.  A GAF score of 35was assigned.  See DSM-IV at 46-47.  

A November 2000 VA psychiatric assessment noted that the Veteran was able to communicate verbally, but that her affect was bland, flat, and tense.  Her mood was depressed, lonely, and worthless.  She exhibited difficulty with short-term memory, long-term memory, making decisions, and problem-solving skills.  She had a low energy level and low self esteem.  

By December 2000, the Veteran reported that her mood was sufficiently good and stable.  She adamantly denied any suicidal or assaultive ideation.  Her affect was full and bright, and her speech was spontaneous and witty.  A GAF score of 70 was assigned.  Id.  A February 2001 VA treatment note indicated that there had been no acute changes since her last visit, and a GAF score of 75 was assigned.  Id. 

A May 2001 VA treatment note indicated that the Veteran's mood was fluctuating as a result of difficulties regarding her son's behavior in school, but otherwise there were no sustained serious disruptions.  A GAF score of 60 was assigned.  Id.  However, a July 2001 VA note indicated that the Veteran's relationship with her new boyfriend was good and that her son was positively affected by the boyfriend's presence.  The Veteran's mood was good and her affect was bright.  A GAF score of 75-80 was assigned.  Id. 

A November 2002 VA treatment note indicated the Veteran was pleasant, decently groomed, and exhibited speech of normal rate and rhythm.  Her thought form was linear and her affect was full.  Psychomotor activities were normal.  A GAF score of 68 was assigned.  Id.  A January 2003 VA note indicated that the Veteran was stable, present, calm, and organized.  Her thought form was linear and her mood was euthymic.  The Veteran's affect was full, her judgment was intact, and her insight was good.  A GAF score of 74 was assigned.  See DSM-IV at 46-47.  

An April 2004 VA psychiatric assessment indicated that the Veteran's concentration and memory appeared undisturbed.  Her speech was goal-directed and clear, although she sometimes became tangential when her thoughts became rapid.  She was oriented as to person, place, time, and situation.  She denied suicidal or homicidal ideation.  The Veteran reported being employed fulltime and obtaining an average amount of sleep every day.  Her intellectual functioning was within the above average range.  The VA psychologist commented that although she had intellectual resources to draw upon, the Veteran exhibited a tendency to allow anxious, worried thoughts to interrupt her concentration.  She had an abundance of negative emotions, with a marked depressed mood.  The Veteran experienced feelings of hopelessness, often feeling as if things are different for her than for others, and her situational stressors overwhelmed her to the point that she is unable to cope effectively.  She may have often made choices based on her highly emotional state when stressors overwhelmed her, leading to poor judgment and inability to communicate effectively.  She had little insight into how her behaviors impacted others, and her typical pattern of interaction since childhood had been to see herself as a victim to others.  The psychologist indicated that the Veteran's depressive symptoms did not last for a chronic period of time, nor did they impair her ability to function at work or at home.  The psychologist further opined that the Veteran would continue to have difficulty in developing positive relationships without learning healthy relationship skills.  

A September 2004 VA treatment note indicated that the Veteran was pleasant and calm, and that her PTSD symptomatology was not as intrusive.  Her grooming and hygiene were good, and she was alert and oriented.  She reported sleeping more peacefully, without disturbing dreams.  However, her anxiety had increased due to her son's behavior.  

The Veteran was afforded a VA PTSD examination in January 2010, at which time the diagnoses were PTSD; recurrent major depressive disorder, currently in remission; and alcohol dependence, in full sustained remission.  A GAF score of 75 was assigned.  See DSM-IV at 46-47.  Subjectively, the Veteran reported difficulty falling and staying asleep, recurrent nightmares of at least 10 per month, intrusive thoughts, guilt, irritability, social isolation, panic attacks in crowded places, lack of trust, a lifelong history of poor relationships, periods of low mood, lack of motivation and concentration impairment, feeling tired, high anxiety, subjective racing thoughts, labile mood, propensity for crying, periods of irritability, and outbursts.  She also reported her two prior in-patient admissions for an increase in depression and suicidal ideation in 1994 and 2000.  When under stress, the Veteran reported hearing voices saying that she was worthless, although she reported no history of visual hallucinations or paranoia.  She further denied mania or hypomania.  The Veteran reported being divorced for nine years and not being in any current romantic relationship.  For leisure, she indicated that she enjoyed watching television and going out with group therapy members once a week for dinner.  She indicated that she was close with her older sister and two group therapy members, and that she also has a friend who lived in her apartment building.  The Veteran had worked as a VA pharmacy technician for the last 15 years, and had been able to maintain continuous employment, despite her symptoms.  She admitted that she had some difficulties at her job due to forgetfulness and anger outbursts.  

Upon objective examination, the Veteran was polite, pleasant, and dressed appropriately.  She did not demonstrate any impairment of thought process or communication.  She did not exhibit delusions, hallucinations, or inappropriate behavior.  She denied current homicidal or suicidal thoughts, ideation, plans, or intent.  She was able to maintain minimal personal hygiene and the basic activities of daily living without assistance.  She was alert and oriented as to person, time, and place.  Although she subjectively described short-term memory problems, she exhibited intact memory for remote events.  She did not exhibit obsessive or ritualistic behaviors that interfered with routine activities.  Her rate and flow of speech were normal, with no irrelevant or obscure speech pattern.  She reported occasional panic attacks triggered by being in crowds or under stress, although these attacks had not affected her independent functioning.  She also exhibited periods of decreased depression, especially when under more stress due to her relationship problems with her son.  Her mood was euthymic, and her affect was full ranged and congruent to her mood.  Her anxiety was well controlled by medication.  There was no evidence of impaired impulse control.  She indicated chronic insomnia with difficulty falling and staying asleep due to recurrent nightmares.  However, overall her insomnia had not interfered with her daytime activities. 

The examiner opined that the Veteran's PTSD was the main contributor to her psychosocial disorder, and that her major depression was most likely secondary to PTSD but not contributing much to her overall disability.  The examiner further opined that there were mental disorder signs and symptoms of major depression that in the past year were transient or mild, and which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran was afforded a VA mental disorders examination in November 2010, at which time she reported ignoring her grooming, difficulty getting out of bed due to low motivation, and crying spells.  She also reported chronic low mood, lack of motivation, fatigue, high anxiety, subjective racing thoughts, difficulty sleeping, and labile mood.  The examiner opined that the Veteran's chronic major depression was related to her military service; however, the examiner further opined that her mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

The Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 


The Schedule provides that assignment of a 30 percent evaluation is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

In evaluating the evidence, the Board has noted the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 81 to 90 indicates absent or minimal symptoms, good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, with no more than everyday problems or concerns.  A GAF score of 71 to 80 indicates that if symptoms are present they are transient and expectable reactions to psychosocial stressors, no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 denotes some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 signifies moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.  

The instability of the Veteran's psychiatric symptomatology is substantiated by the Veteran's GAFs scores from 1994 to the present.  Shortly after her initial diagnosis of PTSD, GAF scores of 40 and 35 were listed during inpatient hospitalizations in 1994 and 2000, indicating some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.  However, after the Veteran was prescribed psychiatric medications, her GAF score improved to as much as 90, which indicates absent or minimal symptoms, good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, with no more than everyday problems or concerns.  Id.  Nevertheless, additional GAF scores were assigned during this eight year period indicating mild to moderate symptoms.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The evidence of record shows that the severity of the Veteran's psychiatric symptomatology has not been stable since being first diagnosed with PTSD in 1994.  There have been occasions during stressful times in her life where she was admitted for VA psychiatric in-patient treatment due to suicidal ideation.  However, at other times she has exhibited almost no psychiatric symptomatology whatsoever and requested to be taken off her prescribed medications.  Significantly, however, the Veteran has maintained fulltime employment as a VA pharmacy technician throughout the appeal period, regardless of the severity of her symptoms.  Although she indicated that there were periods where concentration impairments caused her to make mistakes on the job, and although she indicated that she was written up on one occasion due to an emotional outburst, the record indicates that for the most part, the Veteran performed her job duties satisfactorily.  The Veteran voiced pride in her occupational accomplishments during several of her outpatient treatment sessions.  

Applying the above criteria to the facts of the case, the medical evidence more closely approximates the disability picture contemplated for a 50 percent initial evaluation under the provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2011).  While the Veteran did not demonstrate speech abnormalities, difficulty understanding complex commands, or impaired abstract thing, the predominant criteria for a 50 percent evaluation under Diagnostic Code 9411 is occupational and social impairment with reduced reliability and productivity.  While VA examiners have opined that the Veteran's psychiatric symptomatology has only resulted in mild-to-moderate occupational and social impairment, the Board emphasizes that these opinions were rendered at times when the Veteran's symptoms were not at their worst.  As the medical evidence of record demonstrates that the Veteran's symptoms resulted in isolation both in her employment and her social interaction, the Board finds that the overall manifestations of the Veteran's PTSD during times of stress more closely approximate the disability picture contemplated for a 50 percent initial evaluation under the provisions of Diagnostic Code 9411. 

However, an initial rating in excess of 50 percent is not for assignment as the evidence of record does not show that the Veteran ever had obsessional rituals; illogical, obscure; or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or a total inability to establish and maintain effective relationships.  Although the November 2010 VA mental disorders examination indicated that the Veteran reported ignoring her grooming due to depression, all other treatment notes of record indicated that she was appropriately dressed and groomed.  Furthermore, although the Veteran has exhibited suicidal ideation during times of significant stress, and was admitted for in-patient psychiatric treatment due to suicidal ideation on two occasions in 1994 and 2000, the Board finds that this symptom has not resulted in occupational and social impairment with deficiencies in most areas, as is crucial to meet the criteria for a 70 percent evaluation.  Regarding her social and occupational relationships, the Veteran's ability to maintain a job as a VA pharmacy technician for the past 17 years demonstrates that the Veteran retained at least some ability to establish and maintain effective relationships.  In addition, the Board concedes that the Veteran had difficult relationships with family members and former significant others.  However, there is no evidence of an inability to establish and maintain effective relationships.  To the contrary, the Veteran has conceded that she is close with her older sister and two group therapy members in particular, and that she also has a friend who lived in her apartment building.  She has been regularly involved in the VA group therapy sessions for a number of years, and reported enjoying going out to dinner with her fellow group therapy members every week.  

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether a staged rating would be in order.  Fenderson, 12 Vet. App. at 126.  The evidence of record shows that the Veteran's symptomatology increased in severity during the two occasions when she was afforded VA in-patient treatment due to increased depression and suicidal ideation in 1994 and 2000.  However, these symptoms abated prior to discharge, and therefore, based on the totality of the evidence, these episodes do not show a disability picture sufficient to warrant a 70 percent evaluation for the Veteran's PTSD, with depression.  As indicated above, the evidence of record also shows that the Veteran remained fully employed during these periods.  In this regard, the Schedule specifically states that evaluations are designed "to compensate for considerable loss of working time from exacerbations or illnesses," and that when applying the Schedule, there should be an "emphasis upon the limitation of activity imposed by the disabling condition."  38 C.F.R. § 4.1.  In this case, while the evidence shows that the Veteran experiences significant PTSD symptoms during times of increased stress, it also shows that she was able to maintain a fulltime job.  Such a level of employment is not consistent with occupational impairment with deficiencies in most areas.  As such, a rating in excess of 50 percent is not for assignment at any point during the period on appeal, as the evidence of record does not show that the Veteran's PTSD symptoms were sufficiently severe to cause occupational impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, 12 Vet. App. at 126.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent disability rating assigned herein for her service-connected PTSD, with depression, inadequate.  The Veteran's service-connected psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which specifically contemplates the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected psychiatric disorder was, at most, manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, a restricted affect, anxiety, infrequent suicidal ideation, auditory hallucinations, panic attacks, mild memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent rating assigned herein for her service-connected psychiatric disorder.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, with depression, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the 50 percent disability rating assigned herein for the Veteran's service-connected psychiatric disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reaching the decision that an initial disability rating of 50 percent was warranted for the Veteran's service-connected psychiatric disorder, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a 70 percent evaluation for PTSD, with depression, at anytime during the appeal period, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. 



ORDER

An initial evaluation of 50 percent, but no more, for PTSD, with major depression, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to December 13, 1994, for the grant of service connection for PTSD with major depression is denied.


REMAND

The Veteran also seeks entitlement to service connection for a lumbar spine disorder.  In June 2009, the Board remanded this issue for the RO to afford the Veteran an examination to determine the etiology of any back disorder diagnosed.  Specifically, the remand directed the VA examiner to provide an opinion, in light of the examination findings and service and post-service medical evidence of record, whether any back disorder found was related to the Veteran's military service.

Pursuant to the Board's June 2009 remand instructions, the Veteran was provided a VA spine examination in January 2011.  The Veteran was diagnosed with chronic cervical muscular pain, chronic lumbar muscular pain, and obesity.  X-rays of the Veteran's lumbar spine were essentially negative, showing only mild degenerative changes.  As to the etiology of the chronic lumbar pain, the examiner noted that there were multiple incidents of motor vehicle accidents without any serious injury to the Veteran.  Some of these accidents occurred during her period of active duty while others occurred following service separation.  The examiner emphasized that x-rays in her service treatment records were negative for any traumatic bone injury, although the examiner stated that there were multiple mentions of neck pain, headache, stress, and chronic pain, with essentially negative examination results.  The examiner further noted that current x-rays of the spine showed only mild or beginning degenerative osteoarthritic changes that were consistent with the normal aging process.  As such, the examiner concluded that there was no documentation supportive of a claim that the lower back pain was related to the Veteran's period of military service.  

However, in February 2012 correspondence, the Veteran's representative alleged that the January 2011 VA spine examination report was inadequate because, among other things, the examiner failed to provide an opinion as to the likelihood that the Veteran's lumbar spine disorder was caused or aggravated by her other service-connected disorders.  Service connection for myalgia of the neck and posterior chest wall have been in effect since September 1982.  As such, the Board finds that the claim must be remanded for another medical examination and opinion to determine the likelihood that the Veteran's lumbar disorder is a manifestation of or otherwise related to her service-connected myalgia of the neck and posterior chest wall.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the probable etiology of any lumbar spine disorder found.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, the service and post-service medical records, and with the consideration of the Veteran's statements that she has consistently reported low back symptomatology since an August 1980 inservice motor vehicle accident, the examiner must then provide an opinion as to whether any lumbar spine disorder found is related to a service-connected disorder, to include the Veteran's service-connected myalgia of the neck and posterior chest wall.  

Any opinion provided must include a complete rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

3.  The RO must then readjudicate the claim of entitlement to service connection for a lumbar spine disorder and, thereafter, if the claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


